The opinion of the Court was delivered by
Watkins, J.
This suit is brought for the enforcement of the following contract, viz:
“ Oiuslousas, May 1st, 1886.
“ The town of Opelousas having levied upon the property taxpayers of the town a special tax of two and a half per cent to aid in rebuilding the courthouse, which tax is expected to realize the sum of eight thous- and dollars, the undersigned hind and obligate themselves that said sum of eight thousand dollars shall be realized for said purpose, and shall be on hand'subject to the order of the police jury for said purpose upon completion of the courthouse.” •
The amount for which judgment was demanded in the plaintiffs’ petition is $2616 15, but tho judge a quo states in his reasons for judgment “ that it' appears from the evidence that several amounts have been paid over to the parish treasurer by the authorities of the town of Opelousas, since the institution of this suit for which credit is to be given to the defendants, upon the claim made upon them, as sued upon.” He there*758upon proceeded to render judgment against tlie defendants for the sum of $1710 46.
It is from this judgment that the defendants have appealed. In this court the plaintiffs and appellees have filed no answer to the defendants’ appeal, but their counsel admit the correctness of the judgment as rendered.
From this statement it readily appears that this court is without jurisdiction rations materhe, because, at the moment of time when the judge a quo rendered judgment the amount of plaintiffs’ demand was less than $2000, and no valid decree could have been rendered by Mm for more; and the amount of plaintiffs’ demand had been thus reduced by partial payments made by the defendant, or others for him, pendente lite. Neither of the litigants has suggested, either orally or iu writing, our lack of jurisdiction, but where the want of it is so palpable we feel constrained to suggest it proprio main.
In Stubbs vs. McGuire, sheriff, 33 Ann. 1089, it was held that we had no jurisdiction in such a case, saying:
“ Plaintiff acknowledges an indebtedness of $600, and no more, on the mortgage and judgment assumed by her under the effect of the alleged agreement, between his vendors and their creditor, Miss Hempkin.
“ Defendant denies the existence of such an agreement, and contends that her claim amounts to $964.
“ It, therefore, follows that the amount in dispute is the difference between the indebtedness judicially acknowledged and admitted by plaintiff, and the amount claimed by the defendant, in other words, $364.”
Denegre vs. Moran, 35 Ann. 346, is to the same effect.
In the instant case the difference between the amount claimed and the amount for which judgment had been rendered, was actually paid prior to judgment, and no decree could have been rendered for more.
It is, therefore, ordered and decreed that this appeal be dismissed at appellants’ cost.